 

 

 

COMMERCIAL MORTGAGE

This COMMERCIAL MORTGAGE dated as of _____________, 2008 (the "Mortgage"), is
executed by SUN LAKEVIEW LLC, a Michigan limited liability company, whose
address is 27777 Franklin Road, Suite 200, Southfield, Michigan 48034 (the
“Mortgagor”), to and for the benefit of LASALLE BANK MIDWEST NATIONAL
ASSOCIATION, a national banking association, whose address is 2600 West Big
Beaver Road, Troy, Michigan 48084, its successors and assigns (the “Bank”).

R E C I T A L S:

A.    APPLE ORCHARD, L.L.C., a Michigan limited liability company; SUN LAKEVIEW
LLC, a Michigan limited liability company; and SUN TAMPA EAST, LLC, a Michigan
limited liability company (collectively, the "Borrower"), desires to borrow
funds and obtain other financial accommodations from the Bank, including,
without limitation, a loan evidenced by a promissory note from the Borrower to
the Bank, dated _____________________, in the principal amount of TWENTY SEVEN
MILLION and 00/100 Dollars ($27,000,000.00) (as amended, restated or replaced
from time to time, the "Note").

B.            As a condition to the Bank's loaning funds or providing other
financial accommodations to the Borrower, the Bank requires that the Mortgagor
grant this Mortgage in order to secure the obligations and performance of the
Borrower under such loans or financial accommodations.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Mortgagor agrees as follows:

A G R E E M E N T S:

The Mortgagor hereby mortgages and warrants to the Bank, its successors and
assigns, and grants to the Bank, its successors and assigns, a security interest
in Mortgagor’s interest in and to, the following described property, rights and
interests (referred to collectively herein as the “Property”):

(a)           The real estate located in the State of Michigan and legally
described on Exhibit_A attached hereto and made a part hereof (the “Real
Estate”);

(b)           All improvements of every nature whatsoever now or hereafter
situated on the Real Estate, including all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to any of the foregoing
(the “Improvements”);

 

1



(c)           All easements, rights of way, gores of real estate, streets, ways,
alleys, passages, sewer rights, waters, water courses, water rights and powers,
and all estates, rights, titles, interests, privileges, liberties, tenements,
hereditaments and appurtenances whatsoever, in any way now or hereafter
belonging, relating or appertaining to the Real Estate, and the reversions,
remainders, rents, issues and profits thereof, and all the estate, right, title,
interest, property, possession, claim and demand whatsoever, at law as well as
in equity, of the Mortgagor of, in and to the same;

(d)           All rents, revenues, issues, profits, proceeds, income, royalties,
Letter of Credit Rights (as defined in the Uniform Commercial Code of the State
of Michigan (the “Code”) in effect from time to time), escrows, security
deposits, impounds, reserves, tax refunds and other rights to monies from the
Property and/or the businesses and operations conducted by the Mortgagor
thereon;

(e)           All interest of the Mortgagor in all leases and rental agreements
(including, without limitation, oil and gas leases and any specific lease(s)
described in an attachment to this Mortgage), written or unwritten, now or
hereafter demising the Property in whole or in any part, and all amendments,
modifications, extensions, renewals, substitutions and replacements for any of
the foregoing (each, a “Lease”, and collectively, the “Leases”), together with
all security therefor and all monies payable thereunder;

(f)           All fixtures and articles of personal property now or hereafter
owned by the Mortgagor and located on or forming a part of or used in connection
with the Real Estate or the Improvements, including, but without limitation, any
and all air conditioners, antennae, appliances, apparatus, awnings, basins,
bathtubs, bidets, boilers, bookcases, cabinets, carpets, computer hardware and
software used in the operation of the Property, coolers, curtains,
dehumidifiers, disposals, doors, drapes, dryers, ducts, dynamos, elevators,
engines, equipment, escalators, exercise equipment, fans, fittings, floor
coverings, furnaces, furnishings, furniture, hardware, heaters, humidifiers,
incinerators, lighting, machinery, motors, ovens, pipes, plumbing, pumps,
radiators, ranges, recreational facilities, refrigerators, screens, security
systems, shades, shelving, sinks, sprinklers, stokers, stoves, toilets,
ventilators, wall coverings, washers, windows, window coverings, wiring, and all
renewals or replacements thereof or articles in substitution therefor, whether
or not the same are or shall be attached to the Real Estate or the Improvements
in any manner, together with the benefit of any deposits or payments now or
hereafter made on such personal property or fixtures by the Mortgagor or on its
behalf; it being mutually agreed that all of the aforesaid property owned by the
Mortgagor and placed on the Real Estate or the Improvements, so far as permitted
by law, shall be deemed to be fixtures, a part of the realty, and security for
the Obligations; notwithstanding the agreement hereinabove expressed that
certain articles of property form a part of the realty covered by this Mortgage
and be appropriated to its use and deemed to be realty, to the extent that such
agreement and declaration may not be effective and that any of said articles may
constitute Goods (as defined in the Code), this instrument shall constitute a
security agreement, creating a security interest in such goods, as collateral,
in the Bank, as a Secured Party, and the Mortgagor, as Debtor, all in accordance
with the Code;

(g)           All of the Mortgagor’s interests in General Intangibles, including
Payment Intangibles and Software (each as defined in the Code) now owned or
hereafter acquired and related to the Property, including, without limitation,
all of the Mortgagor’s right, title and interest in and to: (i) all agreements,
licenses, permits and contracts to which the Mortgagor is or may become a party
and which relate to the Property; (ii) all obligations and indebtedness owed to
the

 

2



Mortgagor thereunder; (iii) all intellectual property related to the Property;
and (iv) all choses in action and causes of action relating to the Property;

(h)           All of the Mortgagor’s accounts now owned or hereafter created or
acquired as relate to the Property and/or the businesses and operations
conducted thereon, including, without limitation, all of the following now owned
or hereafter created or acquired by the Mortgagor: (i) Accounts (as defined in
the Code), contract rights, book debts, notes, drafts, and other obligations or
indebtedness owing to the Mortgagor arising from the sale, lease or exchange of
goods or other property and/or the performance of services; (ii) the Mortgagor’s
rights in, to and under all purchase orders for goods, services or other
property; (iii) the Mortgagor’s rights to any goods, services or other property
represented by any of the foregoing; (iv) monies due or to become due to the
Mortgagor under all contracts for the sale, lease or exchange of goods or other
property and/or the performance of services including the right to payment of
any interest or finance charges in respect thereto (whether or not yet earned by
performance on the part of the Mortgagor); (v) Securities, Investment Property,
Financial Assets and Securities Entitlements (each as defined in the Code);
(vi) proceeds of any of the foregoing and all collateral security and guaranties
of any kind given by any person or entity with respect to any of the foregoing;
and (vii) all warranties, guarantees, permits and licenses in favor of the
Mortgagor with respect to the Property; and

(i)            All proceeds of the foregoing, including, without limitation, all
judgments, awards of damages and settlements hereafter made resulting from
condemnation proceeds or the taking of the Property or any portion thereof under
the power of eminent domain, any proceeds of any policies of insurance,
maintained with respect to the Property or proceeds of any sale, option or
contract to sell the Property or any portion thereof;

FOR THE PURPOSE OF SECURING all loans, advances and other financial
accommodations, including any renewals or extensions thereof, from the Bank to
the Borrower and/or the Mortgagor and any and all indebtedness, liabilities and
obligations of any and every kind and nature heretofore, now or hereafter owing
from the Borrower and/or the Mortgagor to the Bank, however incurred or
evidenced, whether primary, secondary, contingent or otherwise, whether arising
under the Note, and any and all extensions and renewals thereof, this Mortgage,
under any other security agreement(s), promissory note(s), guaranty(s),
mortgage(s), lease(s), letter(s) of credit, interest rate, currency or commodity
swap agreement(s), cap agreement(s) or collar agreement(s), and any other
agreement(s) or arrangement(s) designed to protect the Borrower against
fluctuations in interest rates, currency exchange rates or commodity prices, or
any other instrument(s), document(s), contract(s) or agreement(s) heretofore,
now or hereafter executed by Borrower and/or the Mortgagor and delivered to the
Bank or to or under which Borrower and/or the Mortgagor or any subsidiary or
affiliate of Borrower and/or the Mortgagor is a party or beneficiary
(collectively, the "Loan Documents"), or by oral agreement or by operation of
law, plus all interest, costs, expenses and reasonable attorney fees which may
be made or incurred by the Bank in the disbursement, administration or
collection of such indebtedness, liabilities and obligations and in the
protection, maintenance and liquidation of any collateral for such indebtedness,
liabilities and obligations, and ANY FUTURE ADVANCES, WITH INTEREST THEREON,
made to the Borrower and/or the Mortgagor by the Bank which are secured by this
Mortgage pursuant to the provisions hereof (collectively, the "Obligations").
The Mortgagor covenants to pay when due any Obligations for which it is liable
in accordance with the terms of the Loan Documents and duly perform and observe
all of the terms, covenants and conditions to be observed and performed by the
Mortgagor under the Note, this Mortgage and the other Loan Documents.

FUTURE ADVANCE MORTGAGE. This Mortgage is a "Future Advance Mortgage" under
Public Act 348 of Michigan Public Acts of 1990. All future advances under the
Loan Documents shall

 

3



have the same priority as if the future advance was made on the date that this
Mortgage was recorded. This Mortgage shall secure all indebtedness of the
Mortgagor, its successors and assigns under the Loan Documents, whenever
incurred, such indebtedness to be due at the times provided in the Loan
Documents. Notice is hereby given that the indebtedness secured hereby may
increase as a result of any defaults hereunder by Mortgagor due to, for example,
and without limitation, unpaid interest or late charges, unpaid taxes or
insurance premiums which Bank elects to advance, defaults under leases that Bank
elects to cure, attorney fees or costs incurred in enforcing the Loan Documents
or other expenses incurred by Bank in protecting the premises, the security of
this Mortgage or Bank's rights and interests.

IT IS FURTHER UNDERSTOOD AND AGREED THAT:

1.            Title. The Mortgagor represents, warrants and covenants that
(a) the Mortgagor is the holder of the fee simple title to the Property, free
and clear of all liens and encumbrances, except those liens and encumbrances in
favor of the Bank and as otherwise described on Exhibit_B attached hereto and
made a part hereof (the “Permitted Exceptions”); and (b) the Mortgagor has legal
power and authority to mortgage and convey the Property.

2.            Assignment of Rents and Leases. As additional security for the
Obligations and performance of the covenants and agreements set forth herein,
pursuant to Michigan Compiled Laws 565.81 et seq. and Michigan Compiled Laws
554.231 et seq., each as amended, Mortgagor hereby assigns to the Bank, and
grants Bank a security interest in, any and all Leases, and all rents, issues,
income and profits derived from the use of the Property or any portion thereof,
whether due or to become due. These assignments shall run with the land and
shall be good and valid against Mortgagor and all persons claiming by, under, or
through Mortgagor from the date of recording of this Mortgage and shall continue
to be operative during foreclosure or any other proceedings taken to enforce
this Mortgage. If any foreclosure sale results in a deficiency, the assignments
shall continue as security during the foreclosure redemption period. Mortgagor
covenants with and warrants to Bank that as of the date of this Mortgage:

(a)           Each Lease is in full force and effect and there are no defaults
existing thereunder; and

(b)           Mortgagor has not, except as may be described in an attachment, if
any, to this Mortgage: (1) executed or granted any prior assignment,
encumbrance, or security interest in any Lease or the rentals thereunder; (2)
performed any acts or executed any other instruments or agreements which would
limit or prevent Bank from obtaining the benefit of and exercising its rights
conferred by this Mortgage; or (3) executed or granted any modification of any
Lease, either orally or in writing.

(c)           As of the date of this Mortgage and for so long as any of the
Obligations remains unpaid or unperformed:

(i)           Mortgagor shall promptly inform Bank of, assign, and deliver, any
subsequent Lease of the Property or any part thereof, and make, execute and
deliver to the Bank, upon demand, any and all documents, agreements and
instruments as may, in Bank's opinion, be necessary to protect the Bank's rights
under this Mortgage; provided, that Mortgagor's failure to do so will not impair
Bank's interest in or rights with respect to any subsequent Lease, nor in any
way affect the applicability of this Mortgage to such Lease and the unpaid rents
due or to become due thereunder.

(ii)          Mortgagor shall not, without the prior written consent of Bank:
(1) cancel or accept surrender of a Lease; (2) modify or alter a Lease in any
way, either

 

4



orally or in writing; (3) reduce the amount of or postpone payment of any Lease
rents; (4) consent to any assignment of the lessee's interest in a Lease, or any
subletting thereunder; (5) collect or accept payment of rents under a Lease for
more than one (1) month in advance; (6) make any other assignment, pledge,
encumbrance, or other disposition of a Lease or any Lease rents, issues, income
or profits.

(d)           Mortgagor shall perform and discharge each and every obligation,
covenant, and agreement required to be performed by the landlord under any Lease
and should Mortgagor fail to do so the Bank, at Bank's sole option and without
releasing Mortgagor from any such obligation, may make or do the same in such
manner and to such extent as the Bank deems necessary to protect its rights and
interests under this Mortgage. Any and all costs, expenses and sums paid by the
Bank in performing under any Lease, including reasonable attorney fees, shall be
added to the Obligations secured by this Mortgage. This assignment of rents is
given as collateral security only and will not be construed as obligating Bank
to perform any of the covenants or undertakings required to be performed by
Mortgagor under any Lease.

3.            Maintenance, Repair, Restoration, Prior Liens, Parking. The
Mortgagor covenants that, so long as any portion of the Obligations remains
unpaid, the Mortgagor will: (a) promptly repair, restore or rebuild any
Improvements now or hereafter on the Property which may become damaged or be
destroyed to a condition substantially similar to the condition immediately
prior to such damage or destruction, whether or not proceeds of insurance are
available or sufficient for the purpose; (b) keep the Property in good condition
and repair, without waste, and free from construction or like liens or claims or
other liens or claims for lien (subject to the Mortgagor’s right to contest
liens as permitted by the terms hereof; (c) pay when due any indebtedness which
may be secured by a permitted lien or charge on the Property, and upon request
furnish satisfactory evidence of the discharge of such lien to the Bank (subject
to the Mortgagor’s right to contest liens as permitted by the terms of hereof);
(d) comply with all requirements of law, municipal ordinances or restrictions
and covenants of record with respect to the Property and the use thereof; (e)
obtain and maintain in full force and effect, and abide by and satisfy the
material terms and conditions of, all material permits, licenses, registrations
and other authorizations with or granted by any governmental authorities that
may be required from time to time with respect to the performance of its
obligations under this Mortgage; (f) make no material alterations in the
Property or demolish any portion of the Property without the Bank’s prior
written consent, except as required by law or municipal ordinance; (g) suffer or
permit no change in the use or general nature of the occupancy of the Property,
without the Bank’s prior written consent; (h) not initiate or acquiesce in any
zoning reclassification with respect to the Property, without the Bank’s prior
written consent; (i) provide and thereafter maintain adequate parking areas
within the Property as may be required by law, ordinance or regulation
(whichever may be greater), together with any sidewalks, aisles, streets,
driveways and sidewalk cuts and sufficient paved areas for ingress, egress and
right-of-way to and from the adjacent public thoroughfares necessary or
desirable for the use thereof; and (j) comply, and cause the Property at all
times to be operated in compliance, with all applicable federal, state, local
and municipal environmental, health and safety laws, statutes, ordinances, rules
and regulations.

4.            Payment of Taxes and Assessments. The Mortgagor will pay before
delinquent or the date on which any penalty attaches, all general and special
taxes, assessments, water charges, sewer charges, and other fees, taxes, charges
and assessments of every kind and nature whatsoever (all herein generally called
“Taxes”), whether or not assessed against the Mortgagor, if applicable to the
Property or any interest therein, or the Obligations, or any obligation or
agreement secured hereby, subject to the Mortgagor’s right to contest the same,
as provided by the terms hereof; and the Mortgagor will, upon written request,
furnish to the Bank duplicate receipts therefor within ten (10) days after the
Bank’s request. After the occurrence of an Event of Default and the expiration
of any applicable cure period, the Bank shall have the right to request that the
Mortgagor deposit with the Bank monthly such amounts as

 

5



estimated by the Bank will be sufficient to establish a fund from which to pay
in full each installment of annual Taxes for the current calendar year as it
becomes due. Such deposits will be held without any allowance of interest and
are to be used for the payment of Taxes next due and payable when they become
due. So long as no Event of Default shall exist, the Bank shall, at its option,
pay such Taxes when the same become due and payable (upon submission of
appropriate bills therefor from the Mortgagor) or shall release sufficient funds
to the Mortgagor for the payment thereof. If the funds so deposited are
insufficient to pay any such Taxes for any year (or installments thereof, as
applicable) when the same shall become due and payable, the Mortgagor shall,
within ten (10) days after receipt of written demand therefor, deposit
additional funds as may be necessary to pay such Taxes in full. If the funds so
deposited exceed the amount required to pay such Taxes for any year, the excess
shall be applied toward subsequent deposits. Said deposits need not be kept
separate and apart from any other funds of the Bank. The Bank, in making any
payment hereby authorized relating to Taxes, may do so according to any bill,
statement or estimate procured from the appropriate public office without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax, assessment, sale, forfeiture, tax lien or title or claim
thereof. Upon an Event of Default, the Bank may, at its option, apply any monies
at the time on deposit to cure an Event of Default or to pay any of the
Obligations in such order and manner as the Bank may elect. If such deposits are
used to cure an Event of Default or pay any of the Obligations, the Mortgagor
shall immediately, upon demand by the Bank, deposit with the Bank an amount
equal to the amount expended by the Mortgagor from the deposits. When the
Obligations has been fully paid, any remaining deposits shall be returned to the
Mortgagor. Such deposits are hereby pledged as additional security for the
Obligations and shall not be subject to the direction or control of the
Mortgagor. The Bank shall not be liable for any failure to apply to the payment
of Taxes any amount so deposited unless the Mortgagor, prior to an Event of
Default, shall have requested the Bank in writing to make application of such
funds to the payment of such amounts, accompanied by the bills for such Taxes.
The Bank shall not be liable for any act or omission taken in good faith or
pursuant to the instruction of any party.

5.            Insurance. The Mortgagor shall at all times keep all buildings,
improvements, fixtures and articles of personal property now or hereafter
situated on the Property insured against loss or damage by fire and such other
hazards as may reasonably be required by the Bank, in accordance with the Bank's
current insurance requirements, and such other insurance as the Bank may from
time to time reasonably require.

(a)           Unless the Mortgagor provides the Bank evidence of the insurance
coverages required hereunder, the Bank may purchase insurance at the Mortgagor’s
expense to cover the Bank’s interest in the Property. The insurance may, but
need not, protect the Mortgagor’s interest. The coverages that the Bank
purchases may not pay any claim that the Mortgagor makes or any claim that is
made against the Mortgagor in connection with the Property. The Mortgagor may
later cancel any insurance purchased by the Bank, but only after providing the
Bank with evidence that the Mortgagor has obtained insurance as required by this
Mortgage. If the Bank purchases insurance for the Property, the Mortgagor will
be responsible for the costs of such insurance, including, without limitation,
interest and any other charges which the Bank may impose in connection with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance may be added to the
Obligations. The cost of the insurance may be more than the cost of insurance
the Mortgagor may be able to obtain on its own.

(b)           The Mortgagor shall not take out separate insurance concurrent in
form or contributing in the event of loss with that required to be maintained
hereunder unless the Bank is included thereon as the loss payee or an additional
insured as applicable, under a standard mortgage clause acceptable to the Bank
and such separate insurance is otherwise acceptable to the Bank.

 

6



(c)           In the event of loss, the Mortgagor shall give prompt notice
thereof to the Bank, who, if such loss exceeds an amount equal to ten percent
(10.00%) of the Obligations (the “Threshold”), shall have the sole and absolute
right to make proof of loss. If such loss exceeds the Threshold or if such loss
is equal to or less than the Threshold and the conditions set forth in clauses
(i), (ii) and (iii) of the immediately succeeding subsection are not satisfied,
then the Bank, solely and directly, shall receive such payment for loss from
each insurance company concerned. If and only if (i) such loss is equal to or
less than the Threshold, (ii) no Event of Default or event that with the passage
of time, the giving of notice or both would constitute an Event of Default then
exists, (iii) the Bank determines that the work required to complete the repair
or restoration of the Property necessitated by such loss can be completed no
later than the maturity date of the earliest maturing Obligation, and (iv) the
total of the insurance proceeds and such additional amounts placed on deposit
with the Bank by the Mortgagor for the specific purpose of rebuilding or
restoring the Improvements equals or exceeds, in the sole and absolute
discretion of the Bank, the reasonable costs of such rebuilding or restoration,
then the Bank shall endorse to the Mortgagor any such payment and the Mortgagor
may collect such payment directly. The Bank shall have the right, at its option
and in its sole discretion, to apply any insurance proceeds received by the Bank
pursuant to the terms of this section, after the payment of all of the Bank’s
expenses, either (i) on account of the Obligations, irrespective of whether such
principal balance is then due and payable, whereupon the Bank may declare the
whole of the balance of Obligations to be due and payable, or (ii) to the
restoration or repair of the property damaged as provided in subsection (d)
below; provided, however, that the Bank hereby agrees to permit the application
of such proceeds to the restoration or repair of the damaged property, subject
to the provisions of subsection (d) below, if (i) the Bank has received
satisfactory evidence that such restoration or repair shall be completed no
later than the maturity date of the earliest maturing Obligation, and (ii) no
Event of Default, or event that with the passage of time, the giving of notice
or both would constitute an Event of Default, then exists. If insurance proceeds
are made available to the Mortgagor by the Bank as hereinafter provided, the
Mortgagor shall repair, restore or rebuild the damaged or destroyed portion of
the Property so that the condition and value of the Property are substantially
the same as the condition and value of the Property prior to being damaged or
destroyed. Any insurance proceeds applied on account of the unpaid principal
balance of the Obligations shall be subject to any prepayment premium provided
for in the Loan Documents. In the event of foreclosure of this Mortgage, all
right, title and interest of the Mortgagor in and to any insurance policies then
in force shall pass to the purchaser at the foreclosure sale.

(d)           If insurance proceeds are made available by the Bank to the
Mortgagor, the Mortgagor shall comply with the following conditions:

(iii)         Before commencing to repair, restore or rebuild following damage
to, or destruction of, all or a portion of the Property, whether by fire or
other casualty, the Mortgagor shall obtain from the Bank its approval of all
site and building plans and specifications pertaining to such repair,
restoration or rebuilding.

(iv)         Prior to each payment or application of any insurance proceeds to
the repair or restoration of the improvements upon the Property, the Bank shall
be satisfied as to the following:

(A)          either such Improvements have been fully restored, or the
expenditure of money as may be received from such insurance proceeds will be
sufficient to repair, restore or rebuild the Property, free and clear of all
liens, claims and encumbrances, except the lien of this Mortgage and the
Permitted

 

7



Exceptions, or, if such insurance proceeds shall be insufficient to repair,
restore and rebuild the Property, the Mortgagor has deposited with the Bank such
amount of money which, together with the insurance proceeds shall be sufficient
to restore, repair and rebuild the Property; and

(B)          prior to each disbursement of any such proceeds, the Bank shall be
furnished with a statement of the Bank’s architect (the cost of which shall be
borne by the Mortgagor), certifying the extent of the repair and restoration
completed to the date thereof, and that such repairs, restoration, and
rebuilding have been performed to date in conformity with the plans and
specifications approved by the Bank and with all statutes, regulations or
ordinances (including building and zoning ordinances) affecting the Property;
and the Bank shall be furnished with appropriate evidence of payment for labor
or materials furnished to the Property, and total or partial lien waivers
substantiating such payments.

(v)          If the Mortgagor shall fail to restore, repair or rebuild the
Improvements within a time deemed satisfactory by the Bank, then the Bank, at
its option, may (A) commence and perform all necessary acts to restore, repair
or rebuild the said Improvements for or on behalf of the Mortgagor, or (B)
declare an Event of Default. If insurance proceeds shall exceed the amount
necessary to complete the repair, restoration or rebuilding of the Improvements,
such excess shall be applied on account of the Obligations irrespective of
whether such Obligations is then due and payable without payment of any premium
or penalty.

6.            Condemnation. If all or any part of the Property are damaged,
taken or acquired, either temporarily or permanently, in any condemnation
proceeding, or by exercise of the right of eminent domain, the amount of any
award or other payment for such taking or damages made in consideration thereof,
to the extent of the full amount of the remaining unpaid Obligations, is hereby
assigned to the Bank, who is empowered to collect and receive the same and to
give proper receipts therefor in the name of the Mortgagor and the same shall be
paid forthwith to the Bank. Such award or monies shall be applied on account of
the Obligations, irrespective of whether such Obligations is then due and
payable and, at any time from and after the taking the Bank may declare the
whole of the balance of the Obligations to be due and payable. Notwithstanding
the provisions of this section to the contrary, if any condemnation or taking of
less than the entire Property occurs and provided that no Event of Default and
no event or circumstance which with the passage of time, the giving of notice or
both would constitute an Event of Default then exists, and if such partial
condemnation, in the reasonable discretion of the Bank, has no material adverse
effect on the operation or value of the Property, then the award or payment for
such taking or consideration for damages resulting therefrom may be collected
and received by the Mortgagor, and the Bank hereby agrees that in such event it
shall not declare the Obligations to be due and payable, if it is not otherwise
then due and payable.

7.            Taxation. If, by the laws of the United States of America, or of
any state or political subdivision having jurisdiction over the Mortgagor, any
tax is due or becomes due in respect of the execution and delivery of this
Mortgage or any of the other Loan Documents, the Mortgagor shall pay such tax in
the manner required by any such law. The Mortgagor further agrees to reimburse
the Bank for any sums which the Bank may expend by reason of the imposition of
any such tax. Notwithstanding the foregoing, the Mortgagor shall not be required
to pay any income or franchise taxes of the Bank. If any law is enacted after
the date hereof requiring (a) the deduction of any lien on the Property from the
value thereof for the purpose of taxation or (b) the imposition upon the Bank of
the payment of the whole or any part of the Taxes, charges or liens herein
required to be paid by the Mortgagor, or (c) a change in the method of taxation
of mortgages or debts secured by mortgages or the Bank’s interest in the
Property, or

 

8



the manner of collection of taxes, so as to affect this Mortgage or the
Obligations or the holders thereof, then the Mortgagor, upon demand by the Bank,
shall pay such Taxes or charges, or reimburse the Bank therefor; provided,
however, that the Mortgagor shall not be deemed to be required to pay any income
or franchise taxes of the Bank. Notwithstanding the foregoing, if in the opinion
of counsel for the Bank, it is or may be unlawful to require the Mortgagor to
make such payment or the making of such payment might result in the imposition
of interest beyond the maximum amount permitted by law, then the Bank may
declare all of the Obligations to be immediately due and payable.

8.            Bank’s Performance of Defaulted Acts and Expenses Incurred by
Bank. If an Event of Default has occurred, the Bank may, but need not, make any
payment or perform any act herein required of the Mortgagor in any form and
manner deemed expedient by the Bank, and may, but need not, make full or partial
payments of principal or interest on prior encumbrances, if any, and purchase,
discharge, compromise or settle any tax lien or other prior lien or title or
claim thereof, or redeem from any tax sale or forfeiture affecting the Property
or consent to any tax or assessment or cure any default of the Mortgagor in any
lease of the Property. All monies paid for any of the purposes herein authorized
and all expenses paid or incurred in connection therewith, including reasonable
attorneys’ fees, and any other monies advanced by the Bank in regard to any tax
provided for herein or to protect the Property or the lien hereof, shall be so
much additional Obligations, and shall become immediately due and payable by the
Mortgagor to the Bank, upon demand, and with interest thereon accruing from the
date of such demand until paid at the highest rate provided in the Loan
Documents. In addition to the foregoing, any costs, expenses and fees, including
reasonable attorneys’ fees, incurred by the Bank in connection with
(a) sustaining the lien of this Mortgage or its priority, (b) protecting or
enforcing any of the Bank’s rights hereunder, (c) recovering any Obligations,
(d) any litigation or proceedings affecting the Note, this Mortgage, any of the
other Loan Documents or the Property, including without limitation, bankruptcy
and probate proceedings, or (e)  preparing for the commencement, defense or
participation in any threatened litigation or proceedings affecting the Note,
this Mortgage, any of the other Loan Documents or the Property, with interest
thereon accruing from the date of such demand until paid at the highest rate
provided in the Loan Documents, shall be so much additional Obligations, and
shall become immediately due and payable by the Mortgagor to the Bank, upon
demand. Should any amount paid out or advanced by the Bank hereunder, or
pursuant to any agreement executed by the Mortgagor in connection with the Loan,
be used directly or indirectly to pay off, discharge or satisfy, in whole or in
part, any lien or encumbrance upon the Property or any part thereof, then the
Bank shall be subrogated to any and all rights, equal or superior titles, liens
and equities, owned or claimed by any owner or holder of said outstanding liens,
charges and indebtedness, regardless of whether said liens, charges and
indebtedness are acquired by assignment or have been released of record by the
holder thereof upon payment.

9.            Security Agreement. The Mortgagor and the Bank agree that this
Mortgage shall constitute a Security Agreement within the meaning of the Code
with respect to all property described herein in which a security interest can
be granted under Article 9 of the Code (the “Personal Property”; all of the
Personal Property and the replacements, substitutions and additions thereto and
the proceeds thereof being sometimes hereinafter collectively referred to as
“Collateral”), and that a security interest in and to the Collateral is hereby
granted to the Bank to secure payment of the Obligations.

(a)           The only persons having any interest in the Collateral are the
Mortgagor, the Bank and holders of interests, if any, expressly permitted
hereby.

(b)           No Financing Statement (other than Financing Statements showing
the Bank as the sole secured party, or with respect to liens or encumbrances, if
any, expressly permitted hereby) covering any of the Collateral or any proceeds
thereof is on file in any public office except pursuant hereto; the Mortgagor,
at its own cost and expense, upon demand, will furnish to the Bank such further
information and will execute and deliver to the Bank such financing

 

9



statements and other documents in form satisfactory to the Bank and will do all
such acts as the Bank may request at any time or from time to time or as may be
necessary or appropriate to establish and maintain a perfected security interest
in the Collateral as security for the Obligations, subject to no other liens or
encumbrances, other than liens or encumbrances benefiting the Bank and liens and
encumbrances (if any) expressly permitted hereby. The Mortgagor will pay the
cost of filing or recording such financing statements or other documents, and
this instrument, in all public offices wherever filing or recording is deemed by
the Bank to be desirable. The Mortgagor hereby irrevocably authorizes the Bank
at any time, and from time to time, to file in any jurisdiction any initial
financing statements and amendments thereto, without the signature of the
Mortgagor covering the Collateral and containing such information as is required
by Section 5 of Article 9 of the Uniform Commercial Code of the jurisdiction
wherein such financing statement or amendment is filed

(c)           Upon an Event of Default hereunder, the Bank shall have the
remedies of a secured party under the Code, including, without limitation, the
right to take immediate and exclusive possession of the Collateral. The Bank
will give the Mortgagor at least ten (10) days notice of the time and place of
any public sale of the Collateral or of the time after which any private sale or
any other intended disposition thereof is made. The requirements of reasonable
notice shall be met if such notice is mailed, by certified United States mail or
equivalent, postage prepaid, to the address of the Mortgagor hereinafter set
forth at least ten (10) days before the time of the sale or disposition. Any
such sale may be held in conjunction with any foreclosure sale of the Property.
If the Bank so elects, the Property and the Collateral may be sold as one lot.
The net proceeds realized upon any such disposition, after deduction for the
expenses of retaking, holding, preparing for sale, selling and the reasonable
attorneys’ fees and legal expenses incurred by the Bank, shall be applied
against the Obligations in such order or manner as the Bank shall select. The
Bank will account to the Mortgagor for any surplus realized on such disposition.

(d)           The terms and provisions contained in this section, unless the
context otherwise requires, shall have the meanings and be construed as provided
in the Code.

(e)           This Mortgage is intended to be a financing statement within the
purview of Section 9-502(3) of the Code with respect to the Collateral and the
goods described herein, which goods are or may become fixtures relating to the
Property.

10.          Restrictions on Transfer. The Mortgagor, without the prior written
consent of the Bank, shall not effect, suffer or permit any Prohibited Transfer
(as defined herein).

(a)           Any conveyance, sale, assignment, transfer, lien, pledge,
mortgage, security interest or other encumbrance or alienation (or any agreement
to do any of the foregoing) of any of the following properties or interests
shall constitute a “Prohibited Transfer”:

(i)           The Property or any part thereof or interest therein, excepting
only sales or other dispositions of Collateral no longer useful in connection
with the operation of the Property (“Obsolete Collateral”), provided that prior
to the sale or other disposition thereof, such Obsolete Collateral has been
replaced by Collateral of at least equal value and utility which is subject to
the lien hereof with the same priority as with respect to the Obsolete
Collateral;

(ii)          Ownership or control of the Mortgagor, unless permitted under the
Loan Documents;

 

10



in each case whether any such conveyance, sale, assignment, transfer, lien,
pledge, mortgage, security interest, encumbrance or alienation is effected
directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise; provided, however, that the foregoing provisions of this section
shall not apply (i) to the lien of current taxes and assessments not in default,
or (ii) to leases permitted by the terms of the Loan Documents, if any.

(b)           In determining whether or not to make the loan secured by this
Mortgage, the Bank evaluated the background and experience of the Mortgagor in
owning and operating property such as the Property, found it acceptable and
relied and continues to rely upon same as the means of maintaining the value of
the Property which is the Bank’s security for the Obligations. The Mortgagor
further recognizes that any secondary junior financing placed upon the Property
(i) may divert funds which would otherwise be used to pay the Obligations;
(ii) could result in acceleration and foreclosure by any such junior
encumbrancer which would force the Bank to take measures and incur expenses to
protect its security; (iii) would detract from the value of the Property should
the Bank come into possession thereof with the intention of selling same; and
(iv) would impair the Bank’s right to accept a deed in lieu of foreclosure, as a
foreclosure by the Bank would be necessary to clear the title to the Property.
In accordance with the foregoing and for the purposes of (a) protecting the
Bank’s security, both of repayment and of value of the Property; (b) giving the
Bank the full benefit of its bargain and contract with the Mortgagor;
(c) keeping the Property free of subordinate financing liens, the Mortgagor
agrees that if this section is deemed a restraint on alienation, that it is a
reasonable one.

11.          Single Asset Entity. The Mortgagor shall not hold or acquire,
directly or indirectly, any ownership interest (legal or equitable) in any real
or personal property other than the Property, or become a shareholder of or a
member or partner in any entity which acquires any property other than the
Property, until such time as the Obligations have been fully repaid. The
operating agreement of the Mortgagor shall limit its purpose to the acquisition,
operation, management and disposition of the Property, and such purposes shall
not be amended without the prior written consent of the Bank. The Mortgagor
covenants:

(c)           To maintain its assets, accounts, books, records, financial
statements, stationery, invoices, and checks separate from and not commingled
with any of those of any other person or entity, except that Mortgagor’s
financial position, assets, results of operations and cash flows may be included
in the consolidated financial statements of an affiliate; provided, however,
that any such consolidated financial statement shall contain a note indicating
that its separate assets and liabilities are neither available to pay the debts
of the consolidated entity nor constitute obligations of the consolidated
entity;

(d)           To conduct its own business in its own name, allocate fairly and
reasonably any overhead for shared employees and office space, to maintain an
arm’s length relationship with its affiliates, and to pay its own liabilities
out of its own funds, to the extent of revenue generated from the operation of
the Property; provided, however, the foregoing covenant shall not require the
members or managers of the Mortgagor to make any additional capital
contributions to the Mortgagor or cause personal liability;

(e)           To hold itself out as a separate entity, correct any known
misunderstanding regarding its separate identity, maintain adequate capital in
light of its contemplated business operations to the extent available only from
the cash flow generated from the operation of the Property, and observe all
organizational formalities;

 

11



(f)           Not to guarantee or become obligated for the debts of any other
entity or person or hold out its credits as being available to satisfy the
obligations of others, including not acquiring obligations or securities of its
partners, members or shareholders;

(g)           Not to pledge its assets for the benefit of any other entity or
person or make any loans or advances to any person or entity;

(h)           Not to enter into any contract or agreement with any party which
is directly or indirectly controlling, controlled by or under common control
with the Mortgagor (an “Affiliate”), except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arms-length basis with third parties other than any Affiliate;

(i)            Neither the Mortgagor nor any constituent party of the Mortgagor
will seek the dissolution or winding up, in whole or in part, of the Mortgagor,
nor will the Mortgagor merge with or be consolidated into any other entity;

(j)            The Mortgagor has and will maintain its assets in such a manner
that it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any constituent party of the Mortgagor, any
Affiliate or any other person;

(k)           The Mortgagor now has and will hereafter have no debts or
obligations other than normal accounts payable in the ordinary course of
business, this Mortgage, and the Loan; and any other indebtedness or other
obligation of the Mortgagor has been paid in full prior to or through
application of proceeds from the funding of the Loan.

Notwithstanding any contrary provision in this Mortgage or in any of the Loan
Documents, the following operations and activities of Borrower and its
Affiliates shall not be considered a violation of the covenants contained in
this Section 11: (1) offering services to residents of the Property through
Affiliates of Mortgagor or other third parties for which fees and charges may be
collected by Mortgagor or the Affiliate and paid to such Affiliate or third
party, which may include, without limitation, cable and internet services,
landscaping, snow removal, lease or sale of manufactured homes, and child care;
provided that such Affiliates do not conduct their business in the name of
Mortgagor and that any agreements between Mortgagor and its Affiliates relating
to such services are on commercially reasonable terms similar to those of an
arm’s length transaction; (2) depositing all gross revenue, whether cash, cash
equivalents or similar assets, in an operating account maintained specifically
for the Property (a “Property Operating Account”), after paying expenses of
Mortgagor or causing Sun Communities Operating Limited Partnership, a Michigan
limited partnership (“SCOLP”), and/or Sun Communities, Inc., a Michigan
corporation (“Sun”), to pay such expenses, and distributing such remaining cash
to Sun, SCOLP, or at the direction of Sun or SCOLP, as applicable, to any other
Affiliate of Mortgagor, and in any case, distributing such remaining cash that
does not belong to the Mortgagor promptly to such entities; (3) paying all
payables, debts and other liabilities arising from or in connection with the
operation of the Property from the Property Operating Account, or causing SCOLP
and/or Sun to pay such liabilities; (4) using ancillary assets in connection
with the operation of the Property held in the name of Sun, SCOLP, or any of
their Affiliates, such as vehicles and office and maintenance equipment; (5)
treating the Property for all purposes as part of and within the portfolio of
manufactured housing communities owned by SCOLP or its Affiliates, for
marketing, promotion and providing information and reports to the public or as
required by any applicable law; provided, however, that Mortgagor shall conduct
business in its own name or its assumed or trade name; and/or (6) allocating
general overhead and administrative costs incurred by Sun and SCOLP and/or other
Affiliates of Mortgagor in a fair and equitable manner.

 

12



12.          Events of Default, Foreclosure; Expense of Litigation. If an event
of default, as defined in the Loan Documents, shall occur under the Obligations
(an "Event of Default"), the Bank may, at its option, declare the whole of the
Obligations to be immediately due and payable without further notice to the
Mortgagor. When all or any part of the Obligations shall become due, whether by
acceleration or otherwise, the Bank shall have the right to foreclose this
Mortgage and sell the Property at public auction or venue pursuant to Michigan
Compiled Laws 600.3201 et seq. or judicially foreclose this Mortgage under the
provisions of Michigan Compiled Laws 600.3101 et seq., and/or exercise any
right, power or remedy provided in this Mortgage or any of the other Loan
Documents in accordance with Michigan Compiled Laws 600.3201 et seq. or Michigan
Compiled Laws 600.3101 et seq. (as may be amended from time to time,
collectively, the "Act"). In the event of a foreclosure sale, the Bank is hereby
authorized, without the consent of the Mortgagor, to assign any and all
insurance policies to the purchaser at such sale or to take such other steps as
the Bank may deem advisable to cause the interest of such purchaser to be
protected by any of such insurance policies.

(a)           Mortgagor agrees to pay all of Bank's costs and expenses,
including reasonable attorney fees, which shall be added to the Obligations
secured by this Mortgage. At any foreclosure sale held under the foregoing
Michigan statutes, Mortgagor agrees that in its foreclosure sale bid price the
Bank shall be allowed to deduct from the appraised value of the Property: (i) a
brokerage commission of not more than ten percent (10%) of the Property value;
(ii) the unpaid balance of any mortgage or other liens which have priority over
the lien of this Mortgage; and (iii) the sum of all unpaid property taxes and
assessments and insurance premiums due and to become due on the Property through
the date upon which the foreclosure redemption period shall expire. Any
foreclosure sale may, at the sole option of the Bank, be made en masse or in
parcels, any law to the contrary notwithstanding, and Mortgagor hereby
knowingly, voluntarily and intelligently waives any right to require any such
foreclosure sale to be made in parcels or any right to select which parcels
shall be sold. The proceeds of any foreclosure sale shall be applied, as the
Bank elects, to the payment of Bank's collection and other expenses, including
reasonable attorney fees, and/or payment of the Obligations, with the surplus,
if any, to Mortgagor or Mortgagor's successor in interest. Commencement of
proceedings to foreclose this Mortgage in any manner authorized by law shall be
deemed an exercise of the Bank's option to accelerate the Obligations. After the
date upon which the maturity of the Obligations secured by this Mortgage has
been accelerated, Bank acceptance of any amount(s) paid by Mortgagor less than
the full unpaid principal balance of the Obligations plus accrued interest, late
charges and Bank's costs and expenses in this Mortgage described, shall not
waive the default or acceleration, but shall only be credited upon the unpaid
balance of the Obligations unless the Bank specifically agrees in writing to
waive any such default and/or acceleration.

THIS MORTGAGE CONTAINS A POWER OF SALE AND UPON DEFAULT MAY BE FORECLOSED BY
ADVERTISEMENT. IN A FORECLOSURE BY ADVERTISEMENT, NO HEARING IS INVOLVED AND THE
ONLY NOTICE REQUIRED IS PUBLICATION OF A FORECLOSURE NOTICE IN A LOCAL NEWSPAPER
AND POSTING A COPY OF THE NOTICE UPON THE PREMISES. IF THIS MORTGAGE IS
FORECLOSED BY ADVERTISEMENT UNDER THE PROVISIONS OF MICHIGAN COMPILED LAWS
600.3201 ET SEQ., MORTGAGOR HEREBY KNOWINGLY, VOLUNTARILY, AND INTELLIGENTLY
WAIVES ALL RIGHTS UNDER THE CONSTITUTION AND LAWS OF THE STATE OF MICHIGAN AND
THE CONSTITUTION AND LAWS OF THE UNITED STATES OF AMERICA TO ANY NOTICE OR
HEARING IN CONNECTION WITH A FORECLOSURE BY ADVERTISEMENT EXCEPT AS SET FORTH IN
THE MICHIGAN STATUTE.

 

13



(b)           The Bank may procure mortgage foreclosure or title reports.
Mortgagor covenants to pay forthwith to the Bank all sums paid for such purposes
with interest at the highest rate applicable to the Obligations, and such sums
and the interest thereon shall constitute a further lien upon the Property. The
Bank may also procure appraisals, environmental audits and such other
investigations or analyses of the Property as the Bank may determine to be
required by regulatory or accounting rules, procedures or practices or to
otherwise be prudent or necessary. Mortgagor shall grant the Bank free and
unrestricted access to the Property for such purposes. Mortgagor covenants to
pay forthwith to the Bank all sums paid for such purposes with interest at the
highest rate applicable to the Obligations, and such sums and the interest
thereon shall constitute a further lien upon the Property.

13.          Appointment of Receiver. In conjunction with any foreclosure of
this Mortgage, Bank shall be entitled to seek the appointment of a receiver for
the Property in accordance with applicable law. Such appointment may be made
either before or after sale, without notice, without regard to the solvency or
insolvency of the Mortgagor at the time of application for such receiver and
without regard to the value of the Property or whether the same shall be then
occupied as a homestead or not and the Bank hereunder or any other holder of the
Note may be appointed as such receiver. Such receiver shall have power to
collect the rents, issues and profits of the Property (i) during the pendency of
such foreclosure, (ii) in case of a sale and a deficiency, during the full
statutory period of redemption, whether there be redemption or not, and
(iii) during any further times when the Mortgagor, but for the intervention of
such receiver, would be entitled to collect such rents, issues and profits. Such
receiver also shall have all other powers and rights that may be necessary or
are usual in such cases for the protection, possession, control, management and
operation of the Property during said period, including, to the extent permitted
by law, the right to lease all or any portion of the Property for a term that
extends beyond the time of such receiver's possession without obtaining prior
court approval of such lease. The court from time to time may authorize the
application of the net income received by the receiver in payment of (a) the
Obligations, or any tax, special assessment or other lien which may be or become
superior to the lien hereof or of such decree, provided such application is made
prior to foreclosure sale, and (b) any deficiency upon a sale and deficiency.

14.          Bank’s Right of Possession in Case of Default. At any time after an
Event of Default has occurred, the Mortgagor shall, upon demand of the Bank,
surrender to the Bank possession of the Property. The Bank, in its discretion,
may, with process of law, enter upon and take and maintain possession of all or
any part of the Property, together with all documents, books, records, papers
and accounts relating thereto, and may exclude the Mortgagor and its employees,
agents or servants therefrom, and the Bank may then hold, operate, manage and
control the Property, either personally or by its agents. The Bank shall have
full power to use such measures, legal or equitable, as in its discretion may be
deemed proper or necessary to enforce the payment or security of the avails,
rents, issues, and profits of the Property, including actions for the recovery
of rent, actions in forcible detainer and actions in distress for rent. Without
limiting the generality of the foregoing, the Bank shall have full power to: (a)
cancel or terminate any lease or sublease for any cause or on any ground which
would entitle the Mortgagor to cancel the same; (b) elect to disaffirm any lease
or sublease which is then subordinate to the lien hereof; (c) extend or modify
any then existing leases and to enter into new leases, which extensions,
modifications and leases may provide for terms to expire, or for options to
lessees to extend or renew terms to expire, beyond the Maturity Date and beyond
the date of the issuance of a deed or deeds to a purchaser or purchasers at a
foreclosure sale, it being understood and agreed that any such leases, and the
options or other such provisions to be contained therein, shall be binding upon
the Mortgagor and all persons whose interests in the Property are subject to the
lien hereof and upon the purchaser or purchasers at any foreclosure sale,
notwithstanding any redemption from sale, discharge of the Obligations,
satisfaction of any foreclosure judgment, or issuance of any certificate of sale
or deed to any purchaser; (d) make any repairs, renewals, replacements,
alterations, additions, betterments and improvements to the

 

14



Property as the Bank deems are necessary; (e) insure and reinsure the Property
and all risks incidental to the Bank’s possession, operation and management
thereof.

15.          Waste. Mortgagor’s failure, refusal or neglect to pay any taxes or
assessments levied against the Property or any insurance premiums due upon
policies of insurance covering the Property will constitute waste under Michigan
Compiled Laws 600.2927, and the Bank shall have a right to appointment of a
receiver of the Property and of the rents and income from the Property, with
such powers as the Court making such appointment confers. Mortgagor hereby
irrevocably consents to such appointment in such event, and agrees that Bank’s
costs and expenses, including reasonable attorney fees, incurred in such
proceeding shall be added to the Obligations secured by this Mortgage. Payment
by the Bank for and on behalf of Mortgagor of any delinquent taxes, assessments,
or insurance premiums payable by Mortgagor under the terms of this Mortgage will
not cure the default herein described nor in any manner impair the Bank’s right
to appointment of a receiver as set forth herein.

16.          Rights Cumulative. Each right, power and remedy herein conferred
upon the Bank is cumulative and in addition to every other right, power or
remedy, express or implied, given now or hereafter existing under any of the
Loan Documents or at law or in equity, and each and every right, power and
remedy herein set forth or otherwise so existing may be exercised from time to
time as often and in such order as may be deemed expedient by the Bank, and the
exercise or the beginning of the exercise of one right, power or remedy shall
not be a waiver of the right to exercise at the same time or thereafter any
other right, power or remedy, and no delay or omission of the Bank in the
exercise of any right, power or remedy accruing hereunder or arising otherwise
shall impair any such right, power or remedy, or be construed to be a waiver of
any Event of Default or acquiescence therein.

17.          Bank’s Right of Inspection. The Bank and its representatives shall
have the right to inspect the Property and the books and records with respect
thereto at all reasonable times upon not less than twenty four (24) hours prior
notice to the Mortgagor, and access thereto, subject to the rights of tenants in
possession, shall be permitted for that purpose.

18.          Notices. Any notices, communications and waivers under this
Mortgage shall be in writing and shall be (i) delivered in person, (ii) mailed,
postage prepaid, either by registered or certified mail, return receipt
requested, or (iii) by overnight express carrier, addressed to the Mortgagor or
the Bank at the address shown for each party, respectively, in the first
paragraph of this Mortgage or to any other address as to any of the parties
hereto, as such party shall designate in a written notice to the other party
hereto. All notices sent pursuant to the terms of this section shall be deemed
received (i) if personally delivered, then on the date of delivery, (ii) if sent
by overnight, express carrier, then on the next federal banking day immediately
following the day sent, or (iii) if sent by registered or certified mail, then
on the earlier of the third federal banking day following the day sent or when
actually received.

19.          Contests. Notwithstanding anything to the contrary herein
contained, the Mortgagor shall have the right to contest by appropriate legal
proceedings diligently prosecuted any Taxes imposed or assessed upon the
Property or which may be or become a lien thereon and any construction or other
liens or claims for lien upon the Property (each, a “Contested Liens”), and no
Contested Lien shall constitute an Event of Default hereunder, if, but only if:

(a)           The Mortgagor shall forthwith give notice of any Contested Lien to
the Bank at the time the same shall be asserted;

(b)           The Mortgagor shall either pay under protest or deposit with the
Bank the full amount (the “Lien Amount”) of such Contested Lien, together with
such amount as the Bank may reasonably estimate as interest or penalties which
might arise during the period of contest;

 

15



provided that in lieu of such payment the Mortgagor may furnish to the Bank a
bond or title indemnity in such amount and form, and issued by a bond or title
insuring company, as may be satisfactory to the Bank.

20.          Further Instruments. Upon request of the Bank, the Mortgagor shall
execute, acknowledge and deliver all such additional instruments and further
assurances of title and shall do or cause to be done all such further acts and
things as may reasonably be necessary fully to effectuate the intent of this
Mortgage and of the other Loan Documents.

21.          Indemnity. The Mortgagor hereby covenants and agrees that no
liability shall be asserted or enforced against the Bank in the exercise of the
rights and powers granted to the Bank in this Mortgage, and the Mortgagor hereby
expressly waives and releases any such liability, except to the extent resulting
from the gross negligence or willful misconduct of the Bank. The Mortgagor shall
indemnify and save the Bank harmless from and against any and all liabilities,
obligations, losses, damages, claims, costs and expenses, including reasonable
attorneys’ fees and court costs (collectively, “Claims”), of whatever kind or
nature which may be imposed on, incurred by or asserted against the Bank at any
time by any third party which relate to or arise from: (a) any suit or
proceeding (including probate and bankruptcy proceedings), or the threat
thereof, in or to which the Bank may or does become a party, either as plaintiff
or as a defendant, by reason of this Mortgage or for the purpose of protecting
the lien of this Mortgage; (b) the offer for sale or sale of all or any portion
of the Property; and (c) the ownership, leasing, use, operation or maintenance
of the Property, if such Claims relate to or arise from actions taken prior to
the surrender of possession of the Property to the Bank in accordance with the
terms of this Mortgage; provided, however, that the Mortgagor shall not be
obligated to indemnify or hold the Bank harmless from and against any Claims
directly arising from the gross negligence or willful misconduct of the Bank.
All costs provided for herein and paid for by the Bank shall be so much
additional Obligations and shall become immediately due and payable upon demand
by the Bank and with interest thereon from the date incurred by the Bank until
paid at the highest rate provided in the Loan Documents.

22.          Environmental Representations, Warranties, Covenants and
Indemnification. The Mortgagor represents and warrants to the Bank that neither
the Property nor the operations of the Mortgagor are in violation of any
Environmental Law or any permit or authorization issued pursuant thereto. No
Hazardous Substances have been released on or from the Property in violation of
any Environmental Laws. The Mortgagor covenants and agrees to at all times
strictly observe and promptly comply with all Environmental Laws and shall keep
the Property free and clear of all liens and other encumbrances imposed pursuant
to any Environmental Laws ("Environmental Liens"). The Mortgagor shall promptly
notify the Bank in writing if the Mortgagor knows, suspects or believes there is
or are (a) any Hazardous Substances, other than those used by the Mortgagor or
tenants under leases at the Property in the ordinary course of their businesses
and in compliance with all Environmental Laws, present on the Property; (b) any
release of Hazardous Substances in, on, under, from or migrating towards the
Property; (c) any non-compliance with Environmental Laws related in any way to
the Property; (d) any actual or potential Environmental Liens; (e) any
investigation or action or claim, whether threatened or pending, by any
governmental agency or third party pertaining to the Release of Hazardous
Substances in, on, under, from, or migrating towards the Property. Mortgagor
agrees to allow the Bank or its agent access to the Property to confirm
Mortgagor's compliance with all Environmental Laws and Bank may once each
calendar year without cause and, at any time upon reasonable information to
believe that there is a potential violation of, or liability under, the
Environmental Laws, at Mortgagor's sole cost and expense, hire, or require
Mortgagor to hire, an environmental consultant (subject to Bank’s approval which
is not to be unreasonably withheld) to inspect, test and audit the Property and
advise the Bank concerning Mortgagor's compliance with Environmental Laws. Any
costs paid by Bank for violations of Environmental Laws or to hire an
environmental consultant shall be added to the Obligations secured by this
Mortgage. Mortgagor agrees to indemnify and hold the Bank harmless from any and
all losses, costs,

 

16



suits, harm, liability, and damages of any and every kind, including reasonable
attorney fees, which result from or are related to any violation(s) by Mortgagor
or Mortgagor's predecessors in title to the Property of any Environmental Laws,
and agrees that such indemnity shall survive the foreclosure or discharge of
this Mortgage and shall continue so long as Bank has any interest in or
liability for the Property. "Environmental Laws" shall mean any and all federal,
state and local laws (whether under common law, statute, rule, regulation or
otherwise), requirements under permits or other authorizations issued with
respect thereto, and other orders, decrees, judgments, directives or other
requirements of any governmental authority with jurisdiction over the Property
and/or the Mortgagor relating to or imposing liability or standards of conduct
(including disclosure or notification) concerning protection of human health or
the environment or Hazardous Substances or any activity involving Hazardous
Substances, all as previously and in the future to be amended. "Hazardous
Substance" shall mean, but is not limited to, any substance, chemical, material
or waste (a) the presence of which causes a nuisance or trespass of any kind;
(b) which is regulated by any federal, state or local governmental authority
because of its toxic, flammable, corrosive, reactive, carcinogenic, mutagenic,
infectious, radioactive, or other hazardous property or because of its effect on
the environment, natural resources or human health and safety, including, but
not limited to, petroleum and petroleum products, asbestos-containing materials,
polychlorinated biphenyls, lead and lead-based paint, radon, radioactive
materials, flammables and explosives; or (c) which is designated, classified, or
regulated as being a hazardous or toxic substance, material, pollutant, waste
(or a similar such designation) under any federal, state or local law,
regulation or ordinance, including under any Environmental Law such as the
Comprehensive Environmental Response Compensation and Liability Act (42 U.S.C.
§9601 et seq.), the Emergency Planning and Community Right-to-Know Act (42
U.S.C. §11001 et seq.), the Hazardous Substances Transportation Act (49 U.S.C.
§1801 et seq.), or the Clean Air Act (42 U.S.C. §7401 et seq.).

 

23.

Miscellaneous.

(a)           Successors and Assigns. This Mortgage and all provisions hereof
shall be binding upon and enforceable against the Mortgagor and its assigns and
other successors. This Mortgage and all provisions hereof shall inure to the
benefit of the Bank, its successors and assigns and any holder or holders, from
time to time, of the Note.

(b)           Invalidity of Provisions; Governing Law. In the event that any
provision of this Mortgage is deemed to be invalid by reason of the operation of
law, or by reason of the interpretation placed thereon by any administrative
agency or any court, the Mortgagor and the Bank shall negotiate an equitable
adjustment in the provisions of the same in order to effect, to the maximum
extent permitted by law, the purpose of this Mortgage and the validity and
enforceability of the remaining provisions, or portions or applications thereof,
shall not be affected thereby and shall remain in full force and effect. This
Mortgage is to be construed in accordance with and governed by the laws of the
State of Michigan.

(c)           Municipal Requirements. The Mortgagor shall not by act or omission
permit any building or other improvement on premises not subject to the lien of
this Mortgage to rely on the Property or any part thereof or any interest
therein to fulfill any municipal or governmental requirement, and the Mortgagor
hereby assigns to the Bank any and all rights to give consent for all or any
portion of the Property or any interest therein to be so used. Similarly, no
building or other improvement on the Property shall rely on any premises not
subject to the lien of this Mortgage or any interest therein to fulfill any
governmental or municipal requirement. Any act or omission by the Mortgagor
which would result in a violation of any of the provisions of this subsection
shall be void.

 

17



(d)           Option of Bank to Subordinate. At the option of the Bank, this
Mortgage shall become subject and subordinate, in whole or in part (but not with
respect to priority of entitlement to insurance proceeds or any condemnation or
eminent domain award) to any and all leases of all or any part of the Property
upon the execution by the Bank of a unilateral declaration to that effect and
the recording thereof in the Office of the Register of Deeds in and for the
county wherein the Property are situated.

(e)           Mortgagee-in-Possession. Nothing herein contained shall be
construed as constituting the Bank a mortgagee-in-possession in the absence of
the actual taking of possession of the Property by the Bank pursuant to this
Mortgage.

(f)           Relationship of Bank and Mortgagor. The Bank shall in no event be
construed for any purpose to be a partner, joint venturer, agent or associate of
the Mortgagor or of any lessee, operator, concessionaire or licensee of the
Mortgagor in the conduct of their respective businesses, and, without limiting
the foregoing, the Bank shall not be deemed to be such partner, joint venturer,
agent or associate on account of the Bank becoming a mortgagee-in-possession or
exercising any rights pursuant to this Mortgage, any of the other Loan
Documents, or otherwise. The relationship of the Mortgagor and the Bank
hereunder is solely that of debtor/creditor.

(g)           Time of the Essence. Time is of the essence of the payment by the
Mortgagor of all amounts due and owing to the Bank under the Loan Documents and
the performance and observance by the Mortgagor of all terms, conditions,
obligations and agreements contained in this Mortgage and the other Loan
Documents.

(h)           No Merger. The parties hereto intend that the Mortgage and the
lien hereof shall not merge in fee simple title to the Property, and if the Bank
acquires any additional or other interest in or to the Property or the ownership
thereof, then, unless a contrary intent is manifested by the Bank as evidenced
by an express statement to that effect in an appropriate document duly recorded,
this Mortgage and the lien hereof shall not merge in the fee simple title and
this Mortgage may be foreclosed as if owned by a stranger to the fee simple
title.

(i)            CONSENT TO JURISDICTION. TO INDUCE THE BANK TO EXTEND THE
OBLIGATIONS, THE MORTGAGOR IRREVOCABLY AGREES THAT, SUBJECT TO THE BANK’S SOLE
AND ABSOLUTE ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR
RELATED TO THE OBLIGATIONS AND THIS MORTGAGE WILL BE LITIGATED IN COURTS HAVING
SITUS IN OAKLAND COUNTY, MICHIGAN. THE MORTGAGOR HEREBY CONSENTS AND SUBMITS TO
THE JURISDICTION OF ANY COURT LOCATED WITHIN OAKLAND COUNTY, MICHIGAN, WAIVES
PERSONAL SERVICE OF PROCESS UPON THE MORTGAGOR, AND AGREES THAT ALL SUCH SERVICE
OF PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED TO THE MORTGAGOR AT THE
ADDRESS STATED HEREIN AND SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED UPON
ACTUAL RECEIPT.

(j)           WAIVER OF JURY TRIAL. THE MORTGAGOR AND THE BANK (BY ACCEPTANCE
HEREOF), HAVING BEEN REPRESENTED BY COUNSEL EACH KNOWINGLY AND VOLUNTARILY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS (A) UNDER THIS MORTGAGE OR ANY RELATED AGREEMENT OR UNDER ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION WITH THIS

 

18



MORTGAGE OR (B) ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS MORTGAGE, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY. THE MORTGAGOR AGREES THAT IT WILL NOT
ASSERT ANY CLAIM AGAINST THE BANK OR ANY OTHER PERSON INDEMNIFIED UNDER THIS
MORTGAGE ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL,
INCIDENTAL OR PUNITIVE DAMAGES.

(k)           Complete Agreement. This Mortgage and the other Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter hereof and the Loan Documents may not be modified, altered or
amended except by an agreement in writing signed by both the Mortgagor and the
Bank.

[SIGNATURE PAGE FOLLOWS]

 

19



IN WITNESS WHEREOF, the Mortgagor has executed and delivered this Mortgage as of
the day and year first above written.

 

 

 

MORTGAGOR:

 

SUN LAKEVIEW LLC, a Michigan limited liability company

 

By:          Sun Communities Operating Limited Partnership, a Michigan limited
partnership

Its:          Sole Member

 

By:          Sun Communities, Inc., a Maryland corporation

Its:          General Partner

 

By: ______________________________

Name: ______________________________

Title: ______________________________

 

 

Notary Acknowledgement

 

The foregoing instrument was acknowledged before me in ___________________
County, Michigan, on _______________________, by __________________,
____________________of Sun Communities, Inc., a Maryland corporation, which is
the general partner of Sun Communities Operating Limited Partnership, a Michigan
limited partnership, which is the sole member of SUN LAKEVIEW LLC, a Michigan
limited liability company, on behalf of the company.

 

Notary's Signature:______________________________

 

Notary's Name:

Notary Public, State of Michigan, County of _________

My commission expires:__________________________

Acting in the County of:__________________________

 

DRAFTED BY:

WHEN RECORDED RETURN TO:

 

Daniel C. Watson, Esq.

LaSalle Bank Midwest N.A.

Dykema Gossett PLLC

c/o LaSalle Bank N.A.

400 Renaissance Center

Attn: Rita Gomez MC74-00

Detroit, Michigan 48243

4747 W. Irving Road

 

Chicago, Illinois 60641

 

20



EXHIBIT A

LEGAL DESCRIPTION OF REAL ESTATE

 

Land situated in the County of Washtenaw, Township of Ypsilanti, State of
Michigan, is described as follows:

Part of Section 26, Town 3 South, Range 7 East, Ypsilanti Township, Washtenaw
County, Michigan, described as: Beginning at the Northeast corner of Section 26;
thence South along the East line of said Section, 1309.73 feet; thence North 89
degrees 42 minutes 34 seconds West 662.67 feet; thence South 00 degrees 00
minutes 53 seconds East 728.14 feet; thence South 89 degrees 42 minutes 34
seconds East 662.49 feet to the East line of said Section; thence South along
said line 197.26 feet; thence North 89 degrees 42 minutes 34 seconds West 662.44
feet; thence South 00 degrees 00 minutes 53 seconds East 197.28 feet; thence
South 89 degrees 42 minutes 34 seconds East 662.39 feet to the East line of said
Section; thence South along said line 197.29 feet to the East 1/4 corner of said
Section; thence North 89 degrees 29 minutes 20 seconds West along the East and
West 1/4 line 1318.78 feet to the Southwest 1/4 of the East 1/2 of the Northeast
1/4 of said Section; thence North 00 degrees 06 minutes 32 seconds East along
the West line of the East 1/2 of the Northeast 1/4 of said Section 1810.49 feet;
thence South 89 degrees 23 minutes 40 seconds East 291.22 feet; thence North 00
degrees 09 minutes 54 seconds West 826.86 feet to the North line of said
Section; thence South 89 degrees 05 minutes East along said North line 119.10
feet; thence South 15 degrees 17 minutes 20 seconds West 69.23 feet; thence
North 56 degrees 57 minutes 07 seconds East 94.96 feet; thence North 19 degrees
25 minutes 50 seconds East 15.13 feet to the North line of said Section; thence
South 89 degrees 05 minutes 00 seconds East along said North line 841.02 feet to
the point of beginning.

Tax Item No. K-11-26-100-014

 

21



EXHIBIT B

PERMITTED EXCEPTIONS

 

1.            General real estate taxes for the year 2008 and each year
thereafter not yet due and payable.

2.            Exception Nos. 3 and 5 through 9, inclusive, contained on Schedule
B, Section 1 of LandAmerica Lawyers Title Insurance Corporation Commitment No.
11307344, Revision 1 dated May 6, 2008.

 

 

22

 

 